Citation Nr: 1123342	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  10-01 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right great toe disability, including as secondary to service-connected right tibia and fibula fracture.  

2.  Entitlement to service connection for a sinus disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active duty from June 1971 to June 1993.

This claim comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A Notice of Disagreement was filed in April 2009, a Statement of the Case was issued in November 2009, and a Substantive Appeal was received in January 2010.  The Veteran testified at an RO hearing in December 2010.  The Veteran requested a Board hearing, however, he withdrew that request in May 2010.

The January 2009 rating decision also denied entitlement to service connection for a right ankle disability, and the Veteran filed a Notice of Disagreement in June 2009.  A Statement of the Case was issued in November 2009.  However, in his Substantive Appeal the Veteran expressly indicated that he was only appealing the right great toe and sinus issues.  Thus, the right ankle issue is not in appellate status.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran has voiced an argument that his right great toe disability is secondary to the service-connected right tibia and fibula fracture.  

A letter from Dr. D.P.M. dated in March 2009 reflects that the Veteran was diagnosed with focal arthritis of the first metatarsophalangeal joint of his right foot.  Dr. D.P.M. opined that it is medically reasonable to conclude that the Veteran's right leg injury could have caused and/or contributed to the gradual focal arthritis in his foot.  

The Veteran underwent VA examinations in December 2008 and December 2010.  Although the December 2008 and December 2010 VA examinations provided opinions with regard to whether the Veteran's current right great toe disability is related to the Veteran's service-connected right tibia and fibula fracture, those examinations did not provide opinions with regard to whether the Veteran's current right great toe disability is aggravated by the Veteran's service-connected right tibia and fibula fracture.  

The Board notes that the Veteran's claim was filed in July 2008.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Such matters involve medical questions and must be addressed by medical personnel.  Under the circumstances, the Board believes that a VA examination with opinion is necessary to comply with 38 C.F.R. § 3.159(c)(4).  

Service treatment records dated in February 1976 reflect that the Veteran complained of persistent cough and nasal congestion.  Several service treatment records, beginning in October 1985, reflect that the Veteran had sinus problems.  Moreover, a letter from Dr. W.M.A. dated in December 2009 reflects that the Veteran had sinus complaints since 1995.  In light of the foregoing, a VA examination and opinion (based on a review of the claims file) is necessary to comply with 38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current right great toe disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should discuss the March 2009 letter from Dr. D.P.M.   Following a thorough evaluation, during which all indicated tests are performed, the examiner should:

a) diagnose any current right great toe disability shown to exist;

b) opine whether any such right great toe disability is at least as likely as not related to the Veteran's service;

c) if not, whether any such right great toe disability is at least as likely as not related to the Veteran's service-connected right tibia and fibula fracture;

d) if not, opine whether any such right great toe disability is aggravated (aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms) by the Veteran's service-connected right tibia and fibula fracture; and

e) provide detailed rationale, with specific references to the record, for the opinion. 

2.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current sinus disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Following a thorough evaluation, during which all indicated tests are performed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current sinus disability is related to service.  A clear rationale should be provided for all opinions rendered.  

3.  After completion of the above, the RO should review the expanded record, and undertake a merits analysis of the claims of service connection for a right great toe disability and a sinus disability.  Unless the benefits sought are granted, the Veteran should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


